Citation Nr: 0306893	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  99-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's PTSD results in total occupational impairment 
due to such symptoms as chronic sleep disturbances and an 
explosive and paranoid personality; the veteran's recent GAF 
scores have been approximately 40.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

2.  Because a 100 percent rating is warranted under schedular 
criteria, a claim of TDIU may not be considered.  38 C.F.R. § 
4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.102, 3.159.


I.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his PTSD the severity of the veteran's 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A November 1998 rating decision granted service connection 
for PTSD and assigned the current 50 percent rating, 
effective May 29, 1998.

Under Diagnostic Code 9411, a 100 percent rating is warranted 
when PTSD is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The most recent VA (June 2001 PTSD examination) and private 
(July 1999 letter form the veteran's private physician) 
medical records reflect that the veteran's GAF scores have 
fallen from 50 to approximately 40.  The veteran's private 
physician has indicated that the veteran's PTSD renders him 
unemployable.

A review of the claims file reveals that symptomatology 
related to the veteran's PTSD includes primarily chronic 
sleep disturbance and an explosive and paranoid personality.  
Two private physicians have indicated that the veteran can 
easily become provoked (due to poor impulse control) and can 
become a danger to others.  A February 2002 letter from the 
veteran's spouse essentially indicated that the veteran has 
at times neglected his personal hygiene.  The Board notes 
that the June 2001 VA examiner essentially attributed the 
veteran's alcohol abuse to his PTSD.

The veteran also suffers social impairment due to his PTSD.  
As noted by his private physician in an August 1998 letter, 
the veteran has diminished his participation in outside 
activities and engages primarily in solitary pursuits.  His 
wife has indicated that even simple activities such as going 
to a movie or dining out are "totally out of the question."

The Board notes that the Social Security Administration found 
the veteran to be unemployable due to an explosive 
personality.  While PTSD was not specifically noted as the 
primary diagnosis on the Social Security's Administration's 
determination, the Board notes that the medical records 
clearly support the notion that the veteran's explosive 
personality is a component of his PTSD.  The Social Security 
Administration's decision finding the veteran to be totally 
disabled was based largely on a January 1984 report from the 
veteran's private physician; the Board observes that the 
January 1984 report specifically indicated that the veteran 
suffered from PTSD.

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating for the veteran's PTSD are met.  While 
acknowledging that the veteran's PTSD does not manifest all 
of the symptoms listed under the 100 percent criteria under 
Diagnostic Code 9411, the PTSD symptoms he does have result 
in total occupational impairment, as reflected in the low GAF 
scores (40-41) and as noted by his treating physician (the 
Board notes that this physician has treated the veteran for 
approximately 18 years).

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's PTSD symptoms more nearly 
approximates the criteria for a 100 percent rating for the 
entire period of his claim.  38.  38 C.F.R. § 4.7; Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Fenderson.


II.  TDIU.

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  However, when a veteran is in 
receipt of a 100 percent schedular rating he is not eligible 
for a TDIU.  Green v. West, 11 Vet. App. 472, 476 (1998); 38 
C.F.R. § 4.16(a) (2002).

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected PTSD effective (May 29, 1998) prior to the date of 
receipt of the veteran's claim for TDIU (January 1999), the 
claim of entitlement to TDIU is without legal merit, and the 
veteran's claim for TDIU benefits must be dismissed.


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted.

The appeal of entitlement to TDIU benefits is dismissed.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

